Citation Nr: 9914539	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-42 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Propriety of a 10 percent disability evaluation to the 
veteran's post-traumatic stress disorder assigned from May 1, 
1995.

2.  Propriety of a 30 percent disability evaluation to the 
veteran's post-traumatic stress disorder assigned from 
November 20, 1996.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which granted service connection for 
post-traumatic stress disorder (PTSD) at a noncompensable 
rate.  The veteran, who had active service from May 1968 to 
November 1969, appealed that decision.  In February 1997, the 
Board remanded this claim for due process reasons and to 
obtain additional evidence, and the claim has since been 
referred to the Board for final appellate review.


FINDINGS OF FACT

1.  Prior to November 7, 1996, the veteran's PTSD was 
productive of definite social and industrial impairment.

2.  As of November 7, 1996, the veteran's PTSD is productive 
of disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 30 percent evaluation for 
PTSD have been met effective May 1, 1995.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.1-4.14, 4.125-
4.132, Diagnostic Code 9411 (1996).

2.  The schedular criteria for a 50 percent evaluation for 
PTSD have been met effective November 7, 1996.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.1-4.14, 4.125-
4.132, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that a mere 
allegation that a service-connected disability has increased 
in disability is sufficient to render the claim well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that the VA has fulfilled its duty to 
assist the veteran.

In a recent decision, the Court distinguished between an 
appeal of a decision denying a claim for an increased rating 
from an appeal resulting from a veteran's dissatisfaction 
with an initial rating assigned at the time of a grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the latter event, the Court, citing the VA's 
position, held that "staged" ratings could be assigned, in 
which separate ratings can be assigned for separate periods 
of time based on the facts found.  This is a somewhat 
different view than that found in Francisco, in which the 
Court held that the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
In that case, however, an increased rating was at issue.

In the August 1995 rating decision on appeal, the RO granted 
service connection for PTSD, but found that such was not 
disabling to a compensable degree.  The veteran disagreed 
with that evaluation, and this appeal followed.  Looking at 
the above, the Board notes that the veteran's claim falls 
squarely under the Fenderson analysis, and thus a staged 
evaluation can be, and indeed, must be, addressed.

As part of his initial claim for service connection the RO 
provided the veteran with a VA examination in June 1995.  At 
that time the veteran was employed as a warehouseman, and he 
was married.  The examiner found that the veteran was well 
groomed and neat in appearance, and that he spoke in a 
logical and goal-directed manner.  The veteran's intelligence 
was characterized as average to above average, and he was 
oriented to all three spheres.  Memory for both recent and 
remote events was intact, and judgment was likewise described 
as intact.  The examiner stated that the veteran had some 
degree of insight into his problems, and he appeared to be 
well motivated.  The examiner concluded that the veteran's 
incapacity due to his PTSD was slight, as he was able to keep 
gainful employment and was generally productive.

In correspondence dated March 1996, the veteran's wife 
recounted some of the difficulties that the veteran 
experienced after returning from Vietnam.  In particular, the 
veteran's wife stated that the veteran had difficulty 
sleeping and establishing close relations with his family.  
She also stated that the Fourth of July holiday was also 
difficult for him.

Also in March 1996, the veteran was provided a hearing before 
an RO hearing officer.  At that hearing, the veteran related 
that he was recently terminated from his position due to 
absenteeism, but that his union was able to obtain his 
position back.  The veteran testified that he had been with 
that employer for about eight years, and that before that, he 
had been with an employer for 10 years.  Other difficulties 
on the job were also recounted, including the veteran's 
difficulty with coworkers who were confrontational with the 
veteran.  The veteran also stated that his psychiatric 
problems have impeded his advancement, as he was recently 
passed over for promotion because of his temper and 
absenteeism.  The veteran also stated that he was obtaining 
VA treatment for his PTSD, but that he had not then required 
hospitalization.  The veteran's wife also provided testimony 
in support of his claim.  She stated that the veteran 
preferred night work to day work in order to isolate himself 
from others.

In April 1996, the veteran sought VA treatment for his PTSD.  
On the resulting admission assessment, it was noted that the 
veteran was not then taking medication for PTSD.  The veteran 
related that he had been married for 27 years, and that he 
worked at night.  Difficulty in sleeping was also recorded.  
The veteran's mood was described as dysthymic, and speech was 
always related to the topic at hand.  There was no thought 
disorder, and the veteran was oriented to all three spheres.  
While there were no suicidal thoughts, the veteran did relate 
that he had thoughts that his family may have been better off 
without him.  PTSD, and a dysthymic disorder and an alcohol 
abuse disorder both secondary to PTSD were diagnosed along 
Axis I.  A Global Assessment of Functioning (GAF) score of 35 
was provided along Axis V.  The VA psychiatrist stated that 
the veteran had major psychiatric impairment, as he was 
underemployed and was on probation at his workplace, and that 
he had family problems.  The veteran was begun on medication 
to reduce PTSD symptomatology.

In May 1996, the veteran sought follow-up care for his PTSD, 
after failing to appear for earlier sessions.  The veteran 
reported that he tended to worry about a lot of things, for 
example his wife and children, in general, and that his 
brother-in-law had recently died of cancer, which he 
attributed to exposure to Agent Orange.  The veteran related 
that he was also concerned about cancer, as he was also 
exposed to Agent Orange during his Vietnam service.  The 
veteran also reported that he had a tendency to lose his 
temper, but that he has never become physical with anyone.  

In October 1996, the veteran again sought VA counseling for 
his PTSD.  The veteran related that he was feeling better 
since returning to the use of his psychotropic medication.  
Marital problems were also recounted, but the veteran stated 
that his wife had allowed him to return home, after being 
kicked out.  The veteran also stated that he worked full 
time, apparently in a warehouse, although he was not able to 
do sales, which paid more.  The veteran informed the 
clinician that his major problem was dealing with authority 
figures on the job, which harmed his potential for 
advancement.  The clinician stated that the veteran's 
symptomatology had actually improved, and that the veteran's 
irritability resulted in marital problems.  The psychotropic 
medication had since been substituted for alcohol to moderate 
his symptomatology, with some degree of success.  Finally, 
the clinician accepted the veteran's statement that he was 
only capable of manual labor because his psychiatric 
symptomatology, particularly his irritability and 
estrangement precluded management or sales positions.

In February 1997, the Board remanded this claim for further 
development and to provide due process.  In October 1997, the 
RO afforded the veteran another VA examination.  The 
veteran's claims file was reviewed, as was a written 
statement by the veteran's wife.  The examiner commented that 
the veteran was using medication, and had attended some group 
therapy in the past, although it did not appear that he was 
then attending group therapy.  The veteran reported that two 
to three times a week he had dreams of combat, and that these 
dreams included seeing friends killed by explosion.  The 
veteran reported that after one of these dreams he became 
distressed for an hour or two.  The veteran informed the 
examiner that he thought that his difficulty at night was 
related to his night combat experiences.  The veteran also 
related that he remained "stand-offish" with his wife and 
children because he believed that he would become emotionally 
devastated if they became hurt or killed; the veteran also 
related being married for 27 years.  

Objectively, the examiner stated that the veteran did not 
have suicidal or homicidal ideation, and he was able to 
maintain personal hygiene and other basic activities of daily 
living.  The veteran was oriented to all three spheres, and 
he did not display impairment to short- or long-term memory.  
The veteran did not have obsessive or ritualistic behavior 
that interfered with routine activities, and his speech was 
not irrelevant, illogical or obscure.  The veteran related 
the presence of panic attacks that occurred every several 
years.  Moderate to severe depression and anxiety was 
described.  The veteran's GAF was then 55, which the examiner 
attributed primarily to PTSD, as opposed to other psychiatric 
disorders.  

In June 1998, the veteran's claims file was referred to a VA 
examiner for review.  The examiner stated that a definite 
pattern of deterioration was demonstrated from November 20, 
1996 onward, as the veteran's psychotropic medication dosage 
had been increased from that time forward.  Further, the 
examiner stated that the veteran's marriage had also 
undergone increased stress from that time forward.  

As noted in the February 1997 Board remand, during the 
pendency of this claim the VA changed the rating schedule for 
rating the severity of a psychoneurosis.  See 61 Fed. Reg. 
52695-52702 (1996).  Previous to November 7, 1996, in 
assessing the severity of a psychoneurosis, such as PTSD, the 
effect of the disorder on the veteran's ability to interact 
on both a social and industrial level, as confirmed by the 
current clinical findings, was considered.  Social 
inadaptability, however, was evaluated only as it affected or 
impaired industrial adaptability.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411, Note (1) (1996).  A July 1998 rating 
decision found that the veteran's PTSD symptomatology was 10 
percent disabling from May 1, 1995, and 30 percent disabling 
from November 20, 1996.  The prior Schedule for Rating 
Disabilities envisioned that a 10 percent evaluation for PTSD 
was warranted when there was less than the criteria for a 30 
percent evaluation, with emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

Further, the prior Schedule for Rating Disabilities 
envisioned that a 30 percent evaluation for PTSD was 
warranted when definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people was demonstrated.  The psychoneurotic symptoms 
must have resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  As utilized here, the term 
"definite" has been defined as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  O.G.C. Prec. 9-93, 59 
Fed. Reg. 4752 (1994). See also Hood v. Brown, 4 Vet. App. 
301 (1993).  

Further, a 50 percent evaluation for PTSD was warranted where 
the ability to establish and maintain effective or favorable 
relationships with people was considerably impaired, and the 
psychoneurotic symptoms resulted in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to result in considerable industrial impairment.  Id.

A 70 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  Id.  A 100 percent evaluation was 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  A 100 percent rating required 
total incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality and disturbed thought or 
behavioral processes associated with almost all daily 
activities, such a fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior.  The veteran must have been demonstrably 
unable to obtain or retain employment.  Id.

Under the revised schedular criteria effective November 7, 
1996, a 10 percent evaluation is warranted when occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress; or symptoms 
controlled by continuous medication are present.  A 30 
percent schedular evaluation for mental disorders, including 
PTSD, envisions occupational and social impairment with 
occasional decreases in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation contemplates reduced reliability and 
productivity in occupational and social situations due to 
such symptomatology as:  flattened affect; circumstantial, 
circumlocutory, or stereotypical speech; panic attacks that 
occur more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411).

A 70 percent evaluation now envisions a lowered occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  Id.  The 
revised schedular criteria incorporates DSM-IV.

Under Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), when 
a law changes during the pendency of a claim, the law most 
favorable to the veteran is to be applied.  In Rhodan v. 
West, 12 Vet. App. 55 (1998), the Court held that the revised 
regulations do not allow for their retroactive application 
prior to November 7, 1996.  Thus, the Board cannot apply the 
revised criteria to symptomatology prior to November 7, 1996.

In light of the above, the Board finds that a 30 percent 
disability evaluation best approximates the veteran's 
functional impairment due to his PTSD prior to November 7, 
1996.  In this respect, the veteran reported in March 1996 
that he had recently lost his job due to absenteeism due to 
his PTSD, which is indicative of definite industrial 
impairment.  Similarly, the veteran's wife also indicted at 
the March 1996 hearing that the veteran worked at night in 
order to isolate himself.  In addition, there was some 
evidence of a mood disturbance at the time of the veteran's 
April 1996 VA treatment, in which mood was described as 
dysthymic.  What is more, in April 1996, the veteran was 
prescribed psychotropic medication, and the prescribing 
physician noted that the veteran had major psychiatric 
impairment.  

Acknowledging the above, however, the Board does not find 
that a 50 percent evaluation is warranted for the veteran's 
PTSD symptomatology under the criteria in effect prior to 
November 7, 1996.  Towards this end, the Board notes that the 
veteran was (and appears to still be) married to the same 
wife for better than two decades, and further, the veteran 
has been able to maintain self-sufficient employment 
throughout this claim, albeit with difficulty.  Thus, the 
Board finds that the preponderance of the evidence is against 
the assignment of an evaluation in excess of 30 percent for 
the period prior to November 7, 1996, the date the revised 
schedular criteria used to evaluate psychiatric disorders 
became effective.

In addition, the Board finds that the veteran's 
symptomatology as of November 7, 1996 best approximates that 
criteria for a 50 percent disability evaluation.  In this 
regard, the Board notes that while the veteran has never 
displayed flattened affect or speech that could even remotely 
be described as circumstantial, circumlocutory or 
stereotypical, the veteran has displayed mood disturbances, 
as shown through depression and anxiety at the time of the 
October 1997 VA examination.  Further, there is substantial 
evidence that at the time of the October 1997 VA examination 
that the veteran was continuing with marital difficulties, 
and that the veteran continued with his difficulties on the 
job.  Thus, this indicates to the Board that the veteran 
suffered from considerable industrial impairment.

Nonetheless, the Board does not find that the veteran's 
industrial impairment would warrant a 70 percent evaluation 
under the revised schedular criteria after November 7, 1996.  
The veteran has never displayed suicidal ideation, 
obsessional rituals or intermittently illogical obscure or 
irrelevant speech, nor has he displayed any of the other 
criteria required for a 70 percent evaluation.  Thus, the 
Board finds that an evaluation in excess of 50 percent is not 
warranted under the criteria in effect November 7, 1996 and 
thereafter.

In finding a 50 percent evaluation warranted from November 7, 
1996, the Board acknowledges that a VA examiner stated that 
the veteran's symptoms increased after November 20, 1996.  
Nonetheless, the veteran's psychiatric symptoms did 
approximate a 50 percent evaluation under the revised 
schedular criteria before November 7, 1996.  In April 1996, 
for example, the veteran's mood was dysthymic, and marriage 
problems were present.  A GAF score of 35, indicative of 
major impairment in several areas, was then noted.  
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition.  However, under Rhodan, a retroactive application of 
the schedular criteria prior to November 7, 1996 cannot be 
made.

The Board has also considered the complete history of the 
disability in question, as well as the current clinical 
manifestations and the effect that the veteran's PTSD may 
have on the earning capacity of the veteran if he were not 
retired.  See 38 C.F.R. §§ 4.1, 4.2 (1998).  However, the 
disability under consideration is not presently shown to be 
disabling to a degree to warrant higher evaluations under any 
potentially applicable Diagnostic Code.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1998).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that his PTSD has 
resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization.  Towards 
that end, while the veteran has asserted that his 
opportunities for advancement are restricted because of his 
PTSD symptomatology, the rating schedule, and indeed the 
evaluations assigned by this decision, do contemplate a 
reduction in earning capacity as a result of psychiatric 
symptomatology.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).





ORDER

Subject to the laws governing monetary payments, a 30 percent 
disability evaluation is assigned to the veteran's PTSD from 
May 1, 1995.

Subject to the laws governing monetary payments, a 50 percent 
disability evaluation is assigned to the veteran's PTSD from 
November 7, 1996.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

